      
      




 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7       UNITED STATES OF AMERICA,                               Case No. 2:14-cr-00338-JAD-PAL
 8                                            Plaintiff,                     ORDER
              v.
 9                                                                  (Subst Atty – ECF No. 70)
         MAHESH KUTHURU,
10
                                            Defendant.
11

12           This matter is before the court on the Substitution of Attorneys (ECF No. 70). Kathleen
13   Bliss seeks leave to be substituted in the place of Chris Rasmussen for defendant Mahesh Kuthuru.
14   LR IA 11-6(b) provides that “[n]o attorney may withdraw after appearing in a case except by leave
15   of the court after notice has been served on the affected client and opposing counsel.” LR IA 11-
16   6(c) provides that the signature of an attorney to substitute in a case “constitutes an express
17   acceptance of all dates then set for pretrial proceedings, for trial or hearing, by the discovery plan,
18   or in any court order.” LR IA 11-6(d) also provides that the substitution of an attorney “shall not
19   alone be reason for delay of pretrial proceedings, discovery, the trial, or any hearing in this case.”
20           Having reviewed and considered the matter,
21           IT IS ORDERED that:
22           1. The Substitution of Attorney (ECF No. 70) is GRANTED.
23           2. Kathleen Bliss is substituted in the place of Chris Rasmussen for defendant Mahesh
24                 Kuthuru, subject to the provisions of LR IA 11-6(b), (c) and (d).
25           DATED this 3rd day of October, 2018.
26

27
                                                               PEGGY A. LEEN
28                                                             UNITED STATES MAGISTRATE JUDGE
                                                           1
